DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 August 2021 was filed after the mailing date of this present application.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s argument, see pages 9-12, filed 28 July 2021, with respect to Claims 1 and 11 has been fully considered, and is persuasive.  The rejection under 35 USC 103 of Claims 1-4, 6-14, and 16-20 has been withdrawn.
The prior art of record, Min US 2012/0062202, Shim US 016/0233689, and Parameswaran et al. US 2012/0173031, teaches a power control device that controls power generated by a solar power generation device, wherein the solar power generation device includes: a solar cell, and a power conditioner that performs maximum power point tracking control on the solar cell and converts a direct current generated by the solar cell into an alternating current, and wherein the power control device includes a storage battery connected between the solar cell and the power conditioner, a converter that is disposed between the storage battery and the solar cell and charges the storage battery with output power of the solar cell, and a control unit 
The prior art of record however is silent wherein the control unit controls the charging of the storage battery using the converter with a time constant larger than a time constant of the maximum power point tracking control of the power conditioner.

Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 11, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power control device that controls power generated by a solar power generation device, wherein the solar power generation device includes: a solar cell, and a power conditioner that performs maximum power point tracking control on the solar cell and converts a direct current generated by the solar cell into an alternating current, and wherein the power control device includes a storage battery connected between the solar cell and the power conditioner, a converter that is disposed between the storage battery and the solar cell and charges the storage battery with output power of the solar cell, and a control unit that controls the converter such that the converter charges the storage battery with differential power between the output power of the solar cell and the output power of the power conditioner when the control unit determines an output of the solar cell is greater than outputtable power of the power conditioner, wherein the control unit controls the charging of the storage battery using the converter with a time constant larger than a time constant of the maximum power point tracking control of the power conditioner.
Regarding Claims 2-4, and 6-10, they depend from Claim 1.
Regarding Claims 12-14 and 16-20, they depend from Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRIAN K BAXTER/Examiner, Art Unit 2836
31 October 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836